                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

OAKLEY, INC.,
                                                    Case No. 19-cv-07515
                       Plaintiff,
                                                    Judge Ronald A. Guzman
       v.
                                                    Magistrate Judge Gabriel A. Fuentes
SHENZHEN TOMTOP TECHNOLOGY CO.,
LTD.,

                       Defendant.


              PLAINTIFF’S MEMORANDUM IN SUPPORT OF ITS
               MOTION FOR ENTRY OF AN ORDER DIRECTING
       SERVICE OF PROCESS ABROAD PURSUANT TO FED. R. CIV. P. 4(f)(3)

       Plaintiff Oakley, Inc. (“Oakley” or “Plaintiff”) moves the Court for entry of an order

directing service of process by e-mail under Fed. R. Civ. P. 4(f)(3). In support, Oakley states as

follows:

I.     INTRODUCTION

       Oakley brings this action against Defendant Shenzhen Tomtop Technology Co., Ltd.

(“Defendant” or “Tomtop”) for federal trademark infringement and counterfeiting (Count I),

false designation of origin (Count II), and violation of the Illinois Uniform Deceptive Trade

Practices Act (Count III). Oakley submits providing notice of this action by e-mail delivery

constitutes notice reasonably calculated under all circumstances to apprise Defendant of the

pendency of the action and afford Defendant the opportunity to present its objections. See

Luxottica Group S.p.A., et al. v. Lightinthebox Holding Co., Ltd., et al., No. 16-cv-5314 (N.D.

Ill. Mar. 6, 2018) (Docket Entry No. 24) (Dow, J.) (entering order directing service by mail

delivery and e-mail delivery as to Hong Kong and China-based corporations).


                                                1
II.    STATEMENT OF FACTS

       Oakley is an internationally recognized manufacturer, distributor and retailer of eyewear,

apparel, footwear, outerwear, jackets, gloves, accessories and other merchandise, all of which

prominently display its famous, internationally-recognized and federally-registered trademarks,

including OAKLEY and various Icon logos (collectively, the “Oakley Products”). [1] at ¶ 6.

Additional facts relating to Oakley and Defendant’s selling and offering for sale of gloves and

other products featuring infringements and/or counterfeits of Oakley’s trademarks, as laid out in

Oakley’s Complaint, are incorporated by reference. [1] at ¶¶ 4-26.

       Upon information and belief, Defendant is a corporation headquartered in China that

operates the website at tomtop.com. [1] at ¶¶ 15-16. The “Legal Window” page for tomtop.com

provides a link to the email address legal@tomtop.com after accessing the hyperlink following

“Our Legal Department Email Address.” Declaration of Jake M. Christensen (the “Christensen

Declaration”) at ¶ 2. The “Support FAQ” page for tomtop.com provides a link to the email

address wholesale@tomtop.com to contact Customer Service. Id. at ¶ 3. The “Intellectual

Property Rights” page for tomtop.com lists Legal@whosebilling.com as the email address for

complaints about violations of intellectual property rights. Id. at ¶ 4. Defendant’s Facebook

page, which links to tomtop.com, lists the email address support@tomtop.com. Id. at ¶ 5.

                                 MEMORANDUM OF LAW

II.    ARGUMENT

           a. Legal Authority Regarding Service of Process.

       Rule 4(f) of the Federal Rules of Civil Procedure governs international service of process

on foreign individuals. Service under Fed. R. Civ. P. 4(f)(3) “must be (1) directed by the court;

and (2) not prohibited by international agreement. No other limitations are evident from the



                                               2
text.” FTC v. Repair All PC, LLC, 2017 U.S. Dist. LEXIS 83173, at *8 (N.D. Ohio May 31,

2017). Rule 4(f)(3) empowers the Court with flexibility and discretion to fit the manner of

service utilized to the facts and circumstances of the particular case. Id.

        Rule 4 does not require that a party attempt service of process by other methods

enumerated in Rule 4(f) before petitioning the court for alternative relief under Rule 4(f)(3), and

the Hague Convention does not displace Rule 4(f)(3). See Nagravision SA v. Gotech Int’l Tech.

Ltd., 882 F.3d 494, 498 (5th Cir. 2018) (defendant’s argument “misses the mark because service

was not effected pursuant to the Hague Convention, and that agreement does not displace Rule

4(f)(3).”); Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014-1015 (9th Cir. 2002). As

the Rio Properties Court explained, Rule 4(f) does not create a hierarchy of preferred methods of

service of process. Rio Props., Inc., 284 F.3d at 1014. To the contrary, the plain language of the

Rule requires only that service be directed by the court and not be prohibited by international

agreement. There are no other limitations or requirements. Id. Alternative service under Rule

4(f)(3) is neither a “last resort” nor “extraordinary relief,” but is rather one means among several

by which an international defendant may be served. Id. The task of determining whether a given

case requires alternative service of process “is placed squarely within the sound discretion of the

district court.” FTC v. Repair All PC, LLC, 2017 U.S. Dist. LEXIS 83173, at *9. Neither Fed.

R. Civ. P. 4 nor any other rule requires that a party first attempt service through the Hague

Convention and it is not reasonable for Oakley to wait months or years for its trademark

infringement claims to be addressed while the Chinese Central Authority serves documents on

the physical address of Defendant, a process that takes 1-2 years.1


1
  The standard turnaround time for service in accordance with the Hague Convention in China is now
between 1 and 2 years. See Sulzer Mixpac AG v. Medenstar Indus. Co., 312 F.R.D. 329, 332 (S.D.N.Y.
2015) (noting that the plaintiff had submitted materials to Chinese Central Authority eight months prior,
“however, plaintiff has no indication on when service might be effectuated”).

                                                   3
       Moreover, the Ninth Circuit in Rio Properties held, “without hesitation,” that e-mail

service of an online business defendant “was constitutionally acceptable.” Rio Props., Inc., 284

F.3d at 1017. The Court reached this conclusion, in part, because the defendant conducted its

business over the Internet, used e-mail regularly in its business, and encouraged parties to contact

it via e-mail. Id. Courts across the United States, including in this District, have held that

service of process by e-mail on China-based defendants pursuant to Rule 4(f)(3) is appropriate

and may be the only means of effecting service of process “when faced with an international e-

business scofflaw.” Id. at 1018; Sulzer Mixpac AG, 312 F.R.D. at 331-32 (S.D.N.Y. 2015); see

also Christensen Declaration at ¶ 7 (collecting cases in this District and other Districts).

           b. Attempting Service Through the Hague Convention Is Not Mandatory.

       “The Hague Convention does not displace Fed. R. 4(f)(3).” Gianni Versace, S.P.A. v.

Yong Peng, at al., No. 18-cv-5385 (N.D. Ill. Feb. 27, 2019); Nagravision SA v. Gotech Int’l

Tech. Ltd., 882 F.3d at 498. Rule 4(f) does not require that a party attempt service of process

through the Hague Convention as prescribed in Rule 4(f)(1) before petitioning the Court for

alternative relief under Rule 4(f)(3). Gianni Versace, S.P.A. v. Yong Peng, at al., No. 18-cv-

5385 (N.D. Ill. Feb. 27, 2019); Rio Props, 284 F.3d at 1014. According to its plain language,

Fed. R. Civ. P. 4(f)(3) requires that service must be (1) directed by the Court, and (2) not

prohibited by international agreement. Id. No other limitations are evident from the text. Id.

Rule 4(f)(3) “is not subsumed within or in any way dominated by Rule 4(f)’s other subsections;

it stands independently, on equal footing. Moreover, no language in Rules 4(f)(1) or 4(f)(2)

indicates their primacy, and certainly Rule 4(f)(3) includes no qualifiers or limitations which

indicate its availability only after attempting service of process by other means.” Rio Props, 284

F.3d at 1015. Service under Fed. R. Civ. P. 4(f)(3) is “neither a last resort nor extraordinary



                                                  4
relief.    It is merely one means among several which enables service of process on an

international defendant.” Id. (citations omitted).

          Since “[the Supreme Court] has not provided clear guidance as to how the requirements

of the Hague Convention interact with a court’s authority to order alternative service under Rule

4(f)(3),” many courts “have reasoned that alternative service may be ordered pursuant to Rule

4(f)(3) as long as the alternative method of service is not expressly prohibited by the Convention

or objected to by the receiving state.” Richmond Techs., Inc. v. Aumtech Bus. Solutions, 2011

U.S. Dist. LEXIS 71269, at *40 (N.D. Cal. July 1, 2011). Numerous Courts have authorized

alternative service pursuant to Fed. R. Civ. P. 4(f)(3) even when the defendant resides in a

country that is a signatory to the Hague Convention, including for China-based defendants. See

Id. at *40-41; see also MCM Holding AG, et al. v. Dequn Zhao, et al., No. 18-cv-1677 (N.D. Ill.

Aug. 14, 2018) (authorizing email service on China-based defendant pursuant to Fed. R. Civ. P.

4(f)(3)); Nagravision SA, 882 F.3d at 498; Sulzer Mixpac AG, 312 F.R.D. at 331-32 (same); In re

LDK Solar Secs. Litigation, 2008 U.S. Dist. LEXIS 90702, at *11 (N.D. Cal. June 12, 2008)

(same).

             c. Service via Email Is Not Prohibited by The Hague Convention, and China Has
                Not Objected to Service of Process by Email.

          Courts have agreed that service by email is not prohibited by the Hague Convention,

including for China-based defendants. Maclean-Fogg Co. v. Ningbo Fastlink Equip. Co., 2008

U.S. Dist. LEXIS 97241, at *5 (N.D. Ill. Dec. 1, 2008) (“[t]he Hague Convention does not

prohibit service by e-mail or facsimile”); Sulzer Mixpac AG v. Medenstar Indus. Co., 312 F.R.D.

at 331-32 (granting motion to serve Chinese defendant by email); Nanya Tech. Corp. v. Fujitsu,

Ltd., 2007 U.S. Dist. LEXIS 5754, at *7 (D. Guam Jan. 25, 2007). Further, limiting alternative




                                                 5
service methods to only those explicitly authorized by China would necessarily render Fed. R.

Civ. P. 4(f)(3) superfluous and redundant of Fed. R. Civ. P. 4(f)(1).

       China has not objected to service by email. To the contrary, China explicitly authorizes

service by email in certain situations and service by public announcement “if the whereabouts of

a recipient of the service is unknown, or if a document cannot be served by the other methods

reflected in the law.” See Chanel, Inc., 2010 U.S. Dist. LEXIS 50745, at *7; Christensen

Declaration at ¶ 8. China also explicitly authorizes “[s]ervice by facsimile, e-mail and any other

means through which the receipt of the document may be acknowledged” on defendants located

outside of China. Christensen Declaration at ¶ 8. Reciprocity dictates that if U.S. residents can

be served via email by a Chinese court, the reverse is also true.

       While China has objected to service by postal mail, courts have declined to extend

countries’ objections to specific forms of service permitted by Article 10 of the Hague

Convention, such as postal mail, to service by other alternative means, including email. Sulzer

Mixpac AG, 312 F.R.D. at 331-32 (collecting cases holding that service by email does not violate

any international agreement where the objections of the recipient nation are limited to those

means enumerated in Article 10). “China’s objection to service by postal mail does not cover

service by email, and these forms of communications differ in relevant respects.           Email

communications may be more reliable than long-distance postal communications, and the arrival

of an email at its destination address may be more readily tracked.” Id. at 332. Further, while

there may be strict and formal procedures for effectuating service in China, these are of little

consequence to this Court’s determination. Nanya Tech. Corp., 2007 U.S. Dist. LEXIS 5724, at

*14 (the Court should not consider the receiving country’s laws of service when evaluating

whether service pursuant to Fed. R. Civ. P. 4(f)(3) was proper). Accordingly, service of process



                                                 6
by email can be appropriately ordered by this Court and effectuated under Fed. R. Civ. P. 4(f)(3)

since it is not prohibited by the Hague Convention, and because China has not objected to

service of process by email.

           d. Service via Email Comports with Constitutional Notions of Due Process.

       Service via email comports with constitutional notions of due process, because it was

reasonably calculated, under all of the circumstances, to apprise Defendant of the pendency of

this action and afford it an opportunity to present objections. See Maclean-Fogg Co., 2008 U.S.

Dist. LEXIS 97241, at *5.

       Courts have also held that communications to email addresses listed on a defendant’s

website comport with due process: “[w]hile email communications may also go astray or fail to

come to the relevant individuals’ attention, the Court finds that in this case, service to the email

address listed on defendant’s website is ‘reasonably calculated, under all circumstances, to

apprise interested parties of the pendency of the action and afford them an opportunity to present

their objections.’” Sulzer Mixpac AG, 312 F.R.D. at 332.

       As such, Oakley respectfully requests this Court’s permission to serve Defendant via e-

mail delivery to legal@tomtop.com, wholesale@tomtop.com, Legal@whosebilling.com, and

support@tomtop.com.

                                     REQUESTED RELIEF

       Oakley respectfully requests that it be permitted to provide notice of these proceedings to

Defendant, including service of process, pursuant to Fed. R. Civ. P. 4(f)(3) via e-mail delivery to

legal@tomtop.com,           wholesale@tomtop.com,            Legal@whosebilling.com,            and

support@tomtop.com.




                                                 7
       It is respectfully submitted that the combination of providing notice via e-mail delivery

constitutes notice reasonably calculated under all circumstances to apprise Defendant of the

pendency of the action and afford Defendant the opportunity to present its objections.

Dated this 3rd day of December 2019.         Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Jake M. Christensen
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law
                                             jchristensen@gbc.law

                                             Counsel for Plaintiff Oakley, Inc.




                                                8
